Case 1:19-cv-24745-RNS Document 15 Entered on FLSD Docket 01/27/2020 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 1:19-CV-24745-RNS/Torres

   ADRIAN DOMINGUEZ,

                   Plaintiff,

   vs.

   THE DISTRICT BOARD OF TRUSTEES
   OF MIAMI DADE COLLEGE,

                  Defendant.
                                                  /

                        PLAINTIFF’S NOTICE OF ENTRY OF PARTIES

          COMES NOW, the Plaintiff ADRIAN DOMINGUEZ (“Plaintiff”) by and through

   undersigned counsel, hereby gives Notice of Entry of the following parties:

              •    Plaintiff, Adrian Dominguez

              •    Defendant, the District Board of Trustees of Miami-Dade College.


   Dated this 27th day of January 2020.




                                WEIL SNYDER & RAVINDRAN, P.A.
                                ____________________________________
                          Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                          T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-24745-RNS Document 15 Entered on FLSD Docket 01/27/2020 Page 2 of 4




                                        Respectfully submitted,

                                         WEIL SNYDER & RAVINDRAN, P.A.
                                         201 South Biscayne Boulevard
                                         Citigroup Center, Suite 720
                                         Miami, FL 33131
                                         Telephone:    305.372.5352
                                         Facsimile:    305.372.5355

                                         By: /s/ Iva U. Ravindran
                                            Ronald P. Weil (FBN 169966)
                                            Email: RWeil@weillawfirm.net
                                            Iva U. Ravindran (FBN 60447)
                                            Email: IRavindran@weillawfirm.net
                                            Secondary: Service@weillawfirm.net
                                                Counsel for Plaintiff




                         WEIL SNYDER & RAVINDRAN, P.A.
                        ____________________________________
                    Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                    T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-24745-RNS Document 15 Entered on FLSD Docket 01/27/2020 Page 3 of 4



                                    CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that, on January 27, 2020 I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF filing system. I further certify that this

  motion was served on all counsel of record via transmission of the Notice of Electronic Filing

  generated by the Court’s CM/ECF system.


                                                  s/ Iva U. Ravindran
                                                   Iva U. Ravindran




                             WEIL SNYDER & RAVINDRAN, P.A.
                            ____________________________________
                        Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                        T: (305) 372-5352 F: (305) 372-5355
Case 1:19-cv-24745-RNS Document 15 Entered on FLSD Docket 01/27/2020 Page 4 of 4




                                             SERVICE LIST


  Lourdes Espino Wydler, Esq.
  Oscar E. Marrero, Esq.
  Marrero & Wydler
  2600 Douglas Road
  PH-4
  Coral Gables, FL 33134
  Oem@marrerolegal.com
  lew@marrerolegal.com
  Counsel for Defendant Miami Dade College




                           WEIL SNYDER & RAVINDRAN, P.A.
                          ____________________________________
                      Citigroup Center, 201 South Biscayne Blvd., Suite 720, Miami, FL 33131
                                      T: (305) 372-5352 F: (305) 372-5355
